Citation Nr: 0510187	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
ankle/foot disability.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected right 
ankle/foot disability.

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
ankle/foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1974 to June 1976.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Oakland, California Regional Office (RO).  In 
VA Form 9 (substantive appeal) received by the RO in November 
2003. the veteran requested a hearing before a Veterans Law 
Judge.  Later in November 2003 he withdrew the hearing 
request.  See VA Form 9 dated November 10, 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C..  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  

In a November 2004 Informal Hearing Presentation (IHP), the 
veteran's representative asserts that VA has "failed to 
properly apply" the VCAA to this case.  It is alleged that 
VA's duty to notify was not satisfied because the veteran was 
not advised with specificity what information or evidence was 
necessary to substantiate his claims, and who was responsible 
for obtaining such evidence.  The representative further 
argued that the veteran "has not been specifically informed 
that he may submit buddy statements or lay statements. . . . 
. . .to support his appeal."  See p. 3 , IHP.  In this 
regard it is noteworthy that these are secondary service 
connection claims, and that it is well-established that the 
veteran has a service connected right ankle/foot disability.  
What he must still show to establish service connection for 
the claimed disorders is a medical diagnosis of the claimed 
disorders, and competent evidence of a nexus between the 
current claimed disability and the disability which is 
already service connected.  These are both medical questions, 
and require medical evidence.  Lay observations would be 
pointless in the matter of nexus, as laypersons are not 
competent to opine in matters of medical causation.  However, 
since the case is being remanded anyway, there is an 
opportunity to correct any technical VCAA notice deficiency 
without substantial delay of the final determination.  

The representative has also alleged (without detailed 
explanation) that VA did not meet its duty to assist.  In 
that regard, it is noteworthy that in January 2000 the 
veteran was advised by the Social Security Administration 
(SSA) that he had been awarded SSA disability benefits 
effective from March 1999.  The medical records which were 
the basis for the award of SSA benefits have not been secured 
for the record.  As the SSA disability benefits award may 
have been based on disabilities at issue in this appeal, 
those records may contain information pertinent to the 
veteran's claims, and VA is obligated to obtain them.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided notice 
of the VCAA (a VCAA letter) as it 
pertains to his claims.  He should be 
advised of what is required to establish 
each claim, including specifically that 
there must be competent (medical) 
evidence of a nexus between the claimed 
disabilities and a disability which is 
already service connected.  He should be 
advised to submit everything he has 
pertinent to the claims.  He should be 
advised that VA will assist him in 
obtaining pertinent medical records he 
identifies, but that ultimately it is his 
responsibility to ensure that pertinent 
private medical records are secured.  
Finally, he should be advised that VA 
will obtain records from SSA.   He should 
have an opportunity to respond 

2.  The RO should obtain from SSA copies 
of all medical records considered by that 
agency in its adjudication of the 
veteran's claim for disability benefits.  
If the records received suggest follow-up 
development, such should be accomplished.  

3.  The RO should then review the claims 
again.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The purposes of this remand are to meet due process 
requirements and to assist the veteran in the development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


